                                          Case 5:18-cv-07597-BLF Document 183 Filed 10/26/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JERI CONNOR,                                       Case No. 18-cv-07597-BLF
                                   8                    Plaintiff,
                                                                                            ORDER REQUIRING RESPONSE
                                   9             v.                                         FROM DEFENDANT TO PLAINTIFF’S
                                                                                            MOTION FOR RELIEF FROM
                                  10     QUORA, INC.,                                       NONDISPOSITIVE PRETRIAL ORDER
                                                                                            OF MAGISTRATE JUDGE
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a motion for relief from Magistrate Judge Nathanael Cousins’s Order Re
                                  14   Order of Discovery Brief. See Mot., ECF 171. Under this district’s Civil Local Rules, the Court
                                  15   may deny a motion for relief from a nondispositive pretrial order of a magistrate judge “by written
                                  16   order at any time, but may not grant it without first giving the opposing party an opportunity to
                                  17   respond.” Civ. L.R. 72-2. Accordingly, the Court REQUESTS Defendant Quora, Inc. file its
                                  18   response to Plaintiff’s motion on or before November 2, 2020.
                                  19          Quora is requested to direct the Court to the evidence and argument submitted to the
                                  20   Magistrate Judge demonstrating that it retained the consultant in anticipation of litigation as
                                  21   required by FRCP 26(b)(4)(B). Specifically, Quora must demonstrate evidence showing when the
                                  22   consultant was retained and the circumstances of his relationship with Quora at that time, or
                                  23   explain why Rule 26 does not require such disclosure. Quora shall also address the standards set
                                  24   forth in In re Premera Blue Cross Customer Data Sec. Breach Litig., 296 F. Supp. 3d 1230, 1245
                                  25   (D. Or. 2017) and U.S. Inspection Services, Inc. v. NL Engineered Solutions, LLC, 268 F.R.D.
                                  26   614, 618 (N.D. Cal 2010).
                                  27

                                  28
                                         Case 5:18-cv-07597-BLF Document 183 Filed 10/26/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: October 26, 2020

                                   4                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                   5                                       United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
